United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3288
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
     v.                               * District Court for the District
                                      * of Minnesota.
Glenn Brian Carpenter,                *
                                      *
            Defendant-Appellant.      *
                                 ___________

                            Submitted: February 11, 2003
                                Filed: September 2, 2003
                                   ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MELLOY, Circuit Judges.
                         ___________

MELLOY, Circuit Judge.

       Defendant-Appellant Glenn Brian Carpenter appeals the district court's1
adverse ruling on his motion to exclude evidence seized during the warranted search
of a residence. We affirm.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, affirming the Report and Recommendation of the late United States
Magistrate Judge John H. Mason.
                                          I.

       On January 31, 2002, officer Andy Shoemaker of the Minnesota Gang Strike
Force applied for and received a state warrant to search the residence of Christine
Jean Fleischauer for drugs, paraphernalia, weapons, records, and related items. In
his affidavit to support the application, Officer Shoemaker described information
received from a Confidential Reliable Informant (CRI), his reasons for believing the
CRI to be reliable, and the steps taken to verify the CRI's information. Shoemaker
explained that he and other members of the Strike Force had used the CRI on
"numerous previous investigations," that the assistance of the CRI had led to an arrest
and conviction for drug possession and distribution, that other confidential informants
had corroborated previous information from the CRI, that no information previously
provided by the CRI had been shown to be false, and that he considered the CRI's
information to be reliable.

       According to Shoemaker's affidavit, the CRI reported that an adult white
female named Christie, whom the CRI knew and with whom the CRI had a
relationship, was currently in possession of an amount of methamphetamine "in
excess of an amount that would be considered 'personal use.'" The CRI described
Christie's age, height, weight, and hair, said that she had a history of narcotics
possession and use, and reported that she had numerous prior narcotics-related arrests
and convictions. Although Officer Shoemaker stated in his affidavit that the CRI had
a relationship with Christie that would place him or her in a position to have detailed
knowledge concerning Christie's drug dealings, the CRI could not provide Christie's
last name or address. Further, the CRI did not explain specifically how he or she
knew that Christie was in possession of methamphetamine. Finally, the CRI did not
specifically state that the methamphetamine was at Christie's residence.

      Officer Shoemaker checked the Ramsey County, Minnesota, records for arrests
of white females named Christie. He obtained color booking photos from which the

                                          2
CRI identified Christie as Christine Jean Fleischauer. He researched Fleischauer's
criminal record, confirmed the CRI's report of prior convictions, found her address
via the internet, and confirmed her address with the Ramsey County Probation Office,
where she was on probation for narcotics violations.

        On the night of January 31, officer Shoemaker, accompanied by other officers,
executed the warrant at Fleischauer's residence. Fleischauer was home at the time
with another male, not Carpenter. During execution of the warrant, Carpenter arrived
at the residence and let himself in using his own key. Upon Carpenter's entry, officers
immediately secured him and seized a plastic shopping bag that he carried. Officers
felt hard objects in the bag, searched the bag, discovered two cell-phone boxes,
opened the boxes, and discovered 443.9 grams of methamphetamine along with
$3,000 and a digital camera. Having found these materials, the officers placed
Carpenter under arrest, conducted a search incident to arrest, and seized numerous
small bags of methamphetamine from his pants pockets.

       After the filing of federal charges, Carpenter moved to suppress the evidence
seized from his bag and pockets. A hearing was held before a magistrate judge who
found that Carpenter had a privacy interest in the Fleischauer residence and,
therefore, standing to challenge the warrant. The magistrate judge further found the
warrant to be supported by probable cause. In the alternative, he held the seized
evidence admissible under United States v. Leon, 468 U.S. 897 (1984), because
officer Shoemaker relied in good faith upon the warrant and because his reliance was
objectively reasonable. Finally, the magistrate judge held that the seizure and search
of Carpenter's bag and its contents were justified under Terry v. Ohio, 392 U.S. 1
(1968), as a necessary precaution to ensure officer safety.

       Carpenter filed objections to the magistrate judge's report and recommendation.
In particular, he argued that the warrant application and the CRI's statement did not
provide information to suggest Fleischauer's residence as the location where drugs

                                          3
would be found, that the CRI was unreliable and inconsistent in that he or she claimed
to have a relationship with Fleischauer yet did not know Fleischauer's name, that the
drug quantity was not described with adequate specificity, and that the CRI did not
explain a factual basis for the belief that Fleischauer possessed drugs. The district
court rejected Carpenter's attack on the warrant and affirmed the magistrate judge's
findings of probable cause and objectively reasonable reliance.

      Carpenter subsequently entered a conditional guilty plea and reserved the right
to appeal the denial of his suppression motion. On appeal, Carpenter argues that the
warrant was not supported by probable cause and that the “good faith” exception of
Leon should not apply because the warrant and warrant application were so severely
infirm that the officer's reliance was not objectively reasonable. Carpenter does not
argue the Terry issue on appeal. We affirm.

                                           II.

       Under United States v. Leon, supra, the question of whether an officer's
reliance on an issued warrant was objectively reasonable is a question of law.
Accordingly, "[w]e review the district court's conclusion regarding the objective
reasonableness of the officer['s] reliance on the . . . validity of the warrant de novo."
Id.

       We assume that the multiple alleged infirmities with the warrant application,
viewed collectively, are sufficient to demonstrate an absence of probable cause.
Illinois v. Gates, 462 U.S. 213, 230-31 (1983) (stating that the test of whether a
warrant is supported by probable cause requires analysis of the totality of the
circumstances); United States v. Morales, 923 F.2d 621, 623-24 (8th Cir. 1991)
(stating that in the assessment of probable cause, "we do not evaluate each piece of
information independently; rather, we consider all of the facts for their cumulative
meaning."). We may proceed with our analysis based on this assumption because, as

                                           4
instructed by the Court in Leon, ". . . courts [may] reject suppression motions posing
no important Fourth Amendment questions by turning immediately to a consideration
of the officers’ good faith." Leon, 468 U.S. at 925.

       The Court in Leon determined that "the exclusionary rule is designed to deter
police misconduct rather than to punish the errors of judges and magistrates," and that
"there exists no evidence suggesting that judges and magistrates are inclined to ignore
or subvert the Fourth Amendment or that lawlessness among these actors requires
application of the extreme sanction of exclusion." Id. at 916. Accordingly, the Court
drew a clear distinction between the motivations of detached, neutral magistrates and
those of partisan enforcement officers who are "'engaged in the often competitive
enterprise of ferreting out crime.'" Id. at 914 (quoting United States v. Chadwick, 433
U.S. 1, 9 (1977)). Having drawn this distinction, the Court held that the exclusionary
rule could be modified to permit the admission of evidence seized by officers who act
in objectively reasonable, good faith reliance upon issued warrants. Id. at 922. This
holding demonstrated the Court's view that a neutral magistrate's intervention in the
"competitive enterprise of ferreting out crime" provides adequate protection of Fourth
Amendment rights in many cases. The Court noted that exceptions would be few
when it stated that:

      "searches pursuant to a warrant will rarely require any deep inquiry into
      reasonableness," Illinois v. Gates, 462 U.S., at 267, . . . (WHITE, J.,
      concurring in judgment), for "a warrant issued by a magistrate normally
      suffices to establish" that a law enforcement officer has "acted in good
      faith in conducting the search." United States v. Ross, 456 U.S. 798,
      823, n.32, . . . (1982).

Leon, 468 U.S. at 922 (extended internal citations omitted).

       In addition, the Court provided detailed guidance to define those limited
situations in which reliance on a warrant could not justify suspension of the "extreme


                                          5
sanction of exclusion." Id. at 916. Two of the Court's enumerated situations illustrate
the nature of the shortcomings that must exist to merit a departure from Leon's
general rule of admissibility. First, "[s]uppression . . . remains an appropriate remedy
if the magistrate or judge in issuing a warrant was misled by information in an
affidavit the affiant knew was false or would have known was false except for his
reckless disregard of the truth." Id. at 923. Here, there is no allegation that Officer
Shoemaker lied. Further, the facts do not demonstrate recklessness on his part.
Officer Shoemaker described the steps he took to verify the CRI's information, his
own past experience with the CRI, the Strike Force's past experience with the CRI,
and the past reliability of the CRI's information. United States v. Wright, 145 F.3d
972, 974-75 (8th Cir. 1998) ("The statements of a reliable confidential informant are
themselves sufficient to support probable cause for a search warrant. . . . The
reliability of a confidential informant can be established if the person has a history
of providing law enforcement officials with truthful information."); United States v.
Tyler, 238 F.3d 1036, 1039 (8th Cir. 2001) (corroboration of minor, innocent details
may support finding of probable cause).

       Second, suppression remains an appropriate remedy where "the issuing
magistrate wholly abandoned his judicial role." Leon, 468 U.S. 923. In such a case,
the issuing magistrate does not serve as a neutral and detached actor, but rather as a
"'rubber stamp for the police'" and "'an adjunct law enforcement officer.'" Id. at 914
(quoting Aguilar v. Texas, 378 U.S. 108, 111 (1964) and Lo-Ji Sales, Inc. v. New
York, 442 U.S. 319, 326-37 (1979) (other internal citations omitted)). Here, the
issuing magistrate did not "wholly abandon[] his judicial role." Leon, 468 U.S. at
923.

       The third situation described by the Court merits further examination. Where
a warrant is "based on an affidavit 'so lacking in indicia of probable cause as to render
official belief in its existence entirely unreasonable,'" an officer cannot "manifest
objective good faith in relying on [the] warrant." Leon, 468 U.S. at 923 (quoting

                                           6
Brown v. Illinois, 422 U.S. 590, 610-11 (1975) (Powell, J., concurring in part))
(emphasis added). Carpenter alleges that the present affidavit was so lacking. We
disagree.

       "Entirely unreasonable" is not a phrase often used by the Supreme Court, and
we find nothing in Leon or in the Court's subsequent opinions that would justify our
dilution of the Court's particularly strong choice of words. In this case, three
detached and neutral judicial officers (the issuing magistrate, the federal magistrate
judge, and the district judge) found there to be, at a minimum, a substantial basis for
finding probable cause based on the affidavit. Gates, 462 U.S. at 236; United States
v. Mahler, 141 F.3d 811, 813 (8th Cir. 1998) (setting forth deferential standard of
review for probable cause determinations which requires a reviewing court to uphold
finding where the better-situated, issuing judge possessed a substantial basis for
finding probable cause).

       Here, none of the alleged infirmities that Carpenter relies upon presents such
a glaring error or clear deficiency under our cases as would render a belief in the
existence of probable cause entirely unreasonable. Viewing the cumulative effect of
these infirmities, as we must, we see a series of unrelated shortcomings that may
demonstrate an absence of probable cause. We also see, however, that the cumulative
effect of the information set forth in the affidavit provides an adequate basis for
finding that Officer Shoemaker's reliance was reasonable.

       The first alleged infirmity with the affidavit involved Officer Shoemaker's
characterization of the drug quantity. Although he failed to articulate an estimated
quantity in measurable units, it was not objectively unreasonable for him to believe
that the description, "an amount greater than personal use," was adequately specific.
There was not a complete omission of reference to quantity. Rather, Officer
Shoemaker chose to describe quantity in functional, rather than numerical, terms. We
have not clearly defined a degree of specificity or manner of description that is

                                          7
required to properly set forth a drug quantity for the purpose of establishing probable
cause, nor do we believe it wise to do so. To place rigid constraints on the manner
in which quantity must be described would unnecessarily focus on an isolated factor
and inappropriately depart from the applicable totality of the circumstances standard.
Accordingly, while greater detail concerning drug quantity would have been
preferable as a means to lend further indicia of reliability to the CRI's information,
it was not objectively unreasonable for Officer Shoemaker to believe that the quantity
reference was sufficient.

       The second alleged infirmity involved Officer Shoemaker's failure to set forth
a more detailed factual basis for the CRI's statement that Fleischauer possessed drugs.
All that the affidavit stated in this regard was that the CRI had a relationship with
Christie "where [] the CRI could know such detailed information regarding 'Christie's
narcotic's [sic] dealings.'" Carpenter argues that the CRI's statement is an
unsupported conclusion expressed through the affiant and that the Supreme Court
rejected this type of unsupported statement in Aguilar, 378 U.S. at 114-15. While we
agree with Carpenter's assertion that the present case is somewhat analogous to
Aguilar, we do not find the similarities so complete as to make Officer Shoemaker's
belief in the existence of probable cause entirely unreasonable. In Aguilar, unlike the
present case, there was no information to explain why the officer believed the
informant to be reliable, no information to demonstrate that the informant had
knowledge of innocent facts related to the suspect, no description – numerical or
functional – of drug quantity, and no statement as to the existence of a relationship
between the CRI and the suspect that would explain the CRI's knowledge.2 Aguilar,


      2
          The affidavit in Aguilar provided:

      Affiants have received reliable information from a credible person and
      do believe that heroin, marijuana, barbiturates, and other narcotics and
      narcotic paraphernalia are being kept at the above described premises
      for the purpose of sale and use contrary to the provisions of the law.

                                           8
378 U.S. at 109; see also Tyler, 238 F.3d at 1039 (corroboration of minor, innocent
details may support finding of probable cause); Wright, 145 F.3d at 974-75 ("The
statements of a reliable confidential informant are themselves sufficient to support
probable cause for a search warrant. . . . The reliability of a confidential informant can
be established if the person has a history of providing law enforcement officials with
truthful information."). Because, under Leon, we do not conduct a de novo review
of the probable cause determination, we need not parse this distinction more finely.
It is sufficient to note that Carpenter raises a close question concerning a legal
deficiency. On such issues, officers may reasonably rely on the judgment of the
issuing magistrate. We note, in addition, that Aguilar, as a rule of law standing on its
own, has been superseded by the Gates “totality of the circumstances” approach.

       The third potential infirmity with the affidavit relates to the issuing magistrate's
inference that there was a "fair probability that contraband or evidence of a crime
[would] be found" at the Fleischauer residence even though the affidavit did not
present facts to indicate the existence of a nexus between Fleischauer's residence and
the suspected contraband. Gates, 462 U.S. at 238 (defining "fair probability" standard
for determining probable cause). While we do not endorse such an inference without
a factual basis to form the nexus between the residence and the drugs, United States
v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000) ("We agree, of course, that there must be
evidence of a nexus between the contraband and the place to be searched before a
warrant may properly issue."), we cannot say that it was entirely unreasonable for
Officer Shoemaker to believe that such an inference was permissible. As a matter of
common sense, it is logical to infer that someone in possession of valuable
contraband would store that contraband in a safe, accessible location such as his or
her residence. Given the common sense appeal of this inference, and its acceptance




Aguilar, 378 U.S. at 109.

                                            9
by the issuing magistrate, it was not entirely unreasonable for Officer Shoemaker to
believe the inference to be permissible.3



        The final potential infirmity with the affidavit, as alleged by Carpenter, lends
little or no strength to his attack on the reasonableness of Officer Shoemaker's
reliance. Carpenter argues that the CRI's statements were unreliable at best and
contradictory at worst because the CRI claimed to have had a relationship with
Fleischauer but did not know her last name. We see no internal conflict in the CRI's
statements. The term relationship is a flexible term. The fact that the CRI knew
Fleischauer only as "Christie" provides insight as to the narrow extent and casual
nature of the relationship, but it does not undermine the credibility of the CRI's claim
as to the existence of a relationship, nor does it contradict Officer Shoemaker's other
claims regarding the CRI's reliability. Of course, more detailed information as to the
nature of the relationship would have better explained the source of the CRI's
information. However, any shortcomings in this regard are not of the magnitude that
would make Officer Shoemaker's reliance entirely unreasonable.

     Viewing the collective effect of these alleged infirmities, Carpenter argues that
our holding in Herron, 215 F.3d at 814, instructs that we must find Officer


      3
       To illustrate the fineness of the legal distinction that Carpenter argues Officer
Shoemaker should have recognized, we note that we previously approved a similar
inference where few additional facts existed to provide the requisite nexus with the
suspect's residence. United States v. Allen, 297 F.3d 790, 794 (8th Cir. 2002). In
Allen, the only additional fact to connect criminal activity to the residence was the
statement of a cooperating witness who informed officers that the suspect had certain
equipment for the production of methamphetamine "in his possession or at his
residence." Id. at 793 (emphasis added). Given the fine distinction between
Allen and the present case, we cannot say that it was entirely unreasonable for Officer
Shoemaker to rely on the issuing magistrate's willingness to infer the requisite nexus.


                                          10
Shoemaker's reliance entirely unreasonable. Herron, however, is distinct in that the
affidavit at issue in that case was uniquely infirm in a manner dissimilar from the
present affidavit. In Herron, the affidavit to support the warrant focused suspicion
of illegal activity solely on a separate suspect who actually was the investigation's
primary suspect. Id. at 813. The only connections between Herron and the primary
suspect were, according to the affidavit, wholly innocent: (1) the primary suspect was
Herron's relative, (2) the primary suspect had been staying at Herron's farm to help
harvest corn on one prior occasion when officers delivered an earlier, poaching-
related citation to the primary suspect, and (3) Herron was also a relative and
associate of the primary suspect's father. Id. In Herron, after officers discovered
marijuana growing at the primary suspect's farm, they learned that Herron had prior
convictions for growing marijuana and applied for a warrant to search the Herron
farm. Therefore, the affidavit stated only that Herron had prior convictions for
cultivating marijuana and that he had, on one known occasion, associated with a
relative who had recently been found growing marijuana. The affidavit contained no
information tending to show that Herron "had ever been seen at the site of the
marijuana cultivation, and he was not shown to have been associated with the
[primary suspect] in past marijuana dealings." Id. at 814. Further, the officers who
drafted the Herron affidavit used a copy of the affidavit previously used for the
primary suspect and merely substituted a description of the Herron property. All
conclusions about the likely location of marijuana and other evidence were
unchanged from the original affidavit that was used for the primary suspect's
property. In fact, the affidavit did not even contain a complete reference to the
Herron property. Looking at the totality of the circumstances, we held that it was not
objectively reasonable for the executing officers to rely on the Herron affidavit
because, "[t]he problem [was] not a technical legal deficiency; the affidavits simply
[did] not say very much about Mr. Herron or his residence." Id. at 814 (emphasis
added).




                                         11
       By contrast, in the present case there were indicia of reliability to support the
officer's belief in the reliability of the CRI. The CRI, who had proven reliable in the
past, had specifically stated that Fleischauer possessed drugs. Officer Shoemaker
verified numerous innocent facts provided by the CRI and relied on the judgment of
the issuing magistrate who was better situated than Officer Shoemaker to address any
problems. Looking at the totality of the circumstances, we do not find the cumulative
effect of the numerous potential legal deficiencies sufficient to make Officer
Shoemaker's belief in the existence of probable cause entirely unreasonable.

       The remaining exception described by the Court in Leon, although raised by
Carpenter, is not applicable in the present case. This exception relates to alleged
infirmities with the warrant itself rather than the affidavit behind the warrant. Where
a warrant is sufficiently facially deficient, for example, where it "fail[s] to
particularize the place to be searched or the things to be seized . . . executing officers
cannot reasonably presume it to be valid." Leon, 468 U.S. at 923. The warrant in this
case specifically identified the residence as the location to be searched. Further, the
warrant listed the drugs and related items as the items to be located. There was no
ambiguity on the face of the warrant, much less fatal ambiguity that would have made
execution of the warrant objectively unreasonable.

      The decision of the district court is affirmed.

      A true copy.

             Attest.

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                           12